                                                          IT IS ORDERED
                                                          Date Entered on Docket: May 16, 2019




                                                          ________________________________
                                                          The Honorable David T. Thuma
                                                          United States Bankruptcy Judge
______________________________________________________________________
                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO

  In Re:                                               Case No. 17-13233-t7

  Martin Anthony Chavez                                Chapter 7

     Debtor(s)


      DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
            ABANDON PROPERTY IDENTIFIED AS 2006 HUMMER H3
                        VIN #5GTDN136068103611


           This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Property filed on March 26, 2019, Docket No. 51 (the "Motion") by Bridgecrest Credit

  Company, LLC ("Movant"). The Court, having reviewed the record and the Motion, and being

  otherwise sufficiently informed, FINDS:

           1.     On March 26, 2019, Movant served the Motion and a notice of the Motion (the

  "Notice") on the case trustee, Philip J Montoya ("Trustee"), and on Debtor('s/s') counsel, , by use

  of the Court's case management and electronic filing system for the transmission of notices, as

  authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on Debtor(s) by United States first

  class mail, in accordance with Bankruptcy Rules 7004 and 9014.



   Case 17-13233-t7       Doc 59     Filed 05/16/19     Entered 05/16/19 10:20:17 Page 1 of 4
       2.      The Motion relates to the property identified as 2006 HUMMER H3 VIN

#5GTDN136068103611 (the "Property").

       3.      The Notice specified an objection deadline of twenty-one (21) from the date of

service of the Notice, to which 3 days was added under Bankruptcy Rule 9006(f);

       4.      The Notice was sufficient in form and content;

       5.      The objection deadline expired on April 19, 2019;

       6.      As of May 9, 2019 neither Debtor(s) nor Trustee, nor any other party in interest,

filed an objection to the Motion;

       7.      The Motion is well taken and should be granted as provided herein; and

       8.      By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on May 9, 2019, Patricia Rychards of Weinstein

& Riley, P.S. searched the data banks of the Department of Defense Manpower Data Center

("DMDC") and found that DMDC does not possess any information indicating that Debtor(s)

is/are currently on active military duty of the United States.

       IT IS THEREFORE ORDERED:

       1.      Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby are granted relief from the automatic stay:

               a.      To enforce their rights in the Property, including foreclosure of liens and a

       foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements

       and/or other agreements to which Debtor(s) is/are a party, to the extent permitted by

       applicable non-bankruptcy law, such as by commencing or proceeding with appropriate

       action against Debtor(s) or the Property, or both, in any court of competent jurisdiction;

       and




 Case 17-13233-t7       Doc 59      Filed 05/16/19     Entered 05/16/19 10:20:17 Page 2 of 4
                b.     To exercise any other right or remedy available to them under law or

       equity with respect to the Property.

       2.       Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property

of the estate. As a result, Movant need not name Trustee as a defendant in any state court action

it may pursue to foreclose liens against the Property and need not notify Trustee of any sale of

the Property.

       3.       The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of Debtor(s), although Debtor(s) can be named as a

defendant\defendants in litigation to obtain an in rem judgment or to repossess the Property in

accordance with applicable non-bankruptcy law.

       4.       This Order does not waive Movant's claim against the estate for any deficiency

owed by Debtor(s) after any foreclosure sale or other disposition of the Property. Movant may

file an amended proof of claim for this bankruptcy case within 30 days after a sale of the

Property should it claim that Debtor(s) owe(s) any amount after the sale of the Property.

       5.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       6.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.

       7.       Movant is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with Debtor(s) and to enter into a loan

modification with Debtor(s).


                                   XXX END OF ORDER XXX




 Case 17-13233-t7        Doc 59     Filed 05/16/19      Entered 05/16/19 10:20:17 Page 3 of 4
Submitted by:


                                          /s/ Jason Bousliman
                                          Jason Bousliman
                                          Weinstein & Riley, P.S.
                                          5801 Osuna Road NE, Suite A103
                                          Albuquerque, NM 87109
                                          Phone: (505)348-3200
                                          Email: JasonB@w-legal.com


Copies to:



Martin Anthony Chavez
2142 Cordova Rd SW
Albuquerque, NM 87105

Ronald E Holmes
Davis Miles McGuire Gardner, PLLC
320 Gold SW
Suite 1111
Albuquerque, NM 87102

Philip J. Montoya
Trustee
1122 Central Ave SW Ste #3
Albuquerque, NM 87102

United States Trustee
PO Box 608
Albuquerque, NM 87103-0608

Special Counsel
Greg Abel
Parnall Law Firm, LLC
2025 San Pedro Dr., NE
Albuquerque, NM 87110




 Case 17-13233-t7    Doc 59   Filed 05/16/19   Entered 05/16/19 10:20:17 Page 4 of 4
